DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application was filed on 02/08/2019, and claims priority to U.S. Provisional Application No. 62/655,404, filed on April 10, 2018; U.S. Provisional Application No. 62/662,896, filed on April 26, 2018; and U.S. Provisional Application No. 62/729,628, filed on September 11, 2018.

Election/Restrictions
A telephone call was made to Michael Doerr (Reg. # 52825) on 02/03/2021 to request an oral election to the restriction requirement, but did not result in an election being made.

Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-7, drawn to recommending a product based on user input destination, classified in G06Q 30/0631.
Claims 8-14, drawn to fulfilling vehicle requests based on whether such vehicles are sufficiently stocked with the requesting user’s preferred products, classified in G06Q 20/203 and G01C 21/3438.
Claims 15-20, drawn to detecting malicious activity involving onboard vending apparatus, classified in H04W 12/12.
Subcombinations disclosed as usable together.
Inventions I, II, and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.

Invention I exhibits its own separate utility in recommending products to a user, based on a user’s input destination.
Invention II exhibits its own separate utility in fulfilling user vehicle requests, based on whether the requested vehicle is sufficiently stocked with the user’s desired products.
Invention III exhibits its own separate utility in detecting for malicious activity involving the onboard vehicle vending apparatus.
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Serious burden for Examiner
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
As currently presented, Inventions I, II, and III require at least a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).  As mentioned above, the three inventions diverge in their respective technology areas.  Thus, as currently presented, the search would require searching divergent subject matter, most notably separate searches for: product recommendation, ride-sharing requests, inventory monitoring, and fraud detection.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIBO WU CHEN whose telephone number is (571)272-5904.  The examiner can normally be reached on M-F 08:30-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY P ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEIBO W CHEN/Patent Examiner, Art Unit 3628                

/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                                                                                  
February 10, 2021